
	

114 S1906 IS: Orphan Drug Fairness Act
U.S. Senate
2015-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1906
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2015
			Mr. Menendez (for himself and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To clarify the exclusion of orphan drug sales from the calculation of the annual fee on branded
			 prescription pharmaceutical manufacturers and importers, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Orphan Drug Fairness Act.
		2.Exclusion of orphan drug sales
 (a)In generalParagraph (3) of section 9008(e) of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.; Public Law 111–148) is amended to read as follows:
				
 (3)Exclusion of orphan drug salesThe term branded prescription drug sales shall not include sales of any drug or biological product with respect to which a credit was allowable for any taxable year under section 45C of the Internal Revenue Code of 1986, regardless of whether such credit was claimed and received. The preceding sentence shall not apply with respect to any such drug or biological product after the date on which such drug or biological product is approved by the Food and Drug Administration for marketing for any indication other than the treatment of the rare disease or condition with respect to which such credit was allowable..
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 9008 of the Patient Protection and Affordable Care Act (26 U.S.C. 4001 note prec.; Public Law 111–148).
			
